Matter of Wilson (2014 NY Slip Op 06687)
Matter of Wilson
2014 NY Slip Op 06687
Decided on October 2, 2014
Appellate Division, First Department
Per Curiam
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014SUPREME COURT, APPELLATE DIVISIONFirst Judicial DepartmentAngela M. Mazzarelli,	 Justice Presiding,
Karla Moskowitz
Leland G. DeGrasse
Sallie Manzanet-Daniels
Barbara R. Kapnick, Justices.


M-1929 

[*1]In the Matter of Craig F. Wilson, an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Craig F. Wilson, Respondent.
Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Craig F. Wilson, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on October 31, 1988.
Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Vitaly Lipkansky, of counsel), for petitioner.
No appearance for respondent.
M-1929 	(May 14, 2014)
 IN THE MATTER OF CRAIG F. WILSON, AN ATTORNEY
PER CURIAMRespondent Craig F. Wilson was admitted to the practice of law in the State of New York by the First Judicial Department on October 31, 1988. At all times relevant herein, respondent has maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee (Committee) now petitions for an order, pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(e)(1)(i) and (iii), immediately suspending respondent from the practice of law until further order of the Court based upon his failure to fully cooperate with the Committee's investigation of allegations of professional misconduct and other uncontested evidence of misconduct which immediately threatens the public interest.
The Committee's motion is based upon complaints filed in connection with two unrelated legal matters wherein both clients alleged that respondent did not promptly turn over funds he had obtained on their behalf, and made false statements about the funds. The bank records obtained by the Committee show that the funds in question were deposited into respondent's business operating account rather than his escrow account.
We find that respondent's conduct merits immediate suspension from the practice of law. Although respondent cooperated with the Committee to a limited extent, he repeatedly failed to provide information regarding his escrow account and did not appear for his continuing deposition. Such conduct constitutes willful noncompliance with a Committee investigation, warranting immediate suspension under 22 NYCRR 603.4(e)(1)(i) (Matter of Mainiero, 98 AD3d 255 [1st Dept 2012]; Matter of Maruggi, 87 AD3d 201 [1st Dept 2011]).
Respondent's bank records indicate other uncontested evidence of professional misconduct under 22 NYCRR 603.4(e)(1) (iii), in that respondent either intentionally converted and/or misappropriated escrow funds belonging to his clients (see Matter of Linder, 112 AD3d 152 [1st Dept 2013]; Matter of Cohen, 90 AD3d 21 [1st Dept 2011).
Accordingly, the Committee's motion pursuant to 22 NYCRR 603.4(e)(1)(i) and (iii) is granted, and respondent is suspended from the practice of law, effective immediately, and until further order of this Court.
All concur.
Order filed [October 2, 2014].Mazzarelli, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, and Kapnick, JJ.